Citation Nr: 1500970	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a hearing disability, to include bilateral hearing loss and hyperacusis.


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to September 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in Newark, New Jersey.

In a decision dated in September 2013, the Board denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in April 2014, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's September 2013 decision in part, and remanded this issue back to the Board for development consistent with the Joint Motion.  The Board's denial of service connection for tinnitus, and the Board's grant of an increased 50 percent rating for posttraumatic stress disorder, were not appealed to the Veterans Court.

The parties to the Joint Motion agreed that the Veteran's hearing disability claim encompassed both hearing loss and claimed hyperacusis.  The Board has characterized the issue on appeal accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 decision, the Board denied the issue of entitlement to service connection for hearing loss and referred to the RO the claim of entitlement to service connection for hyperacusis.  The parties to the Joint Motion agreed that the claim appealed to the Board encompassed a hearing disability manifested by hypersensitivity to sound in addition to a claim for hearing loss.  The parties also agreed that "the Board's decision should be modified to reflect remand of a claim for entitlement to service connection for hyperacusis, rather than referral."  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

The Board also notes that the March 2009 VA medical opinion regarding hearing loss may have been made on the basis of records from another individual of the same name as the Veteran.  The Board remanded this issue in April 2012 to obtain the correct records and to seek another opinion from the March 2009 examiner based on the correct records.  It appears that the Veteran did not respond to the RO's request for authorization to obtain the records (although this is unclear), and as a result, the RO did not obtain the requested supplemental opinion.  However, the lack of response from the Veteran did not obviate the need for a supplemental opinion, as it remains possible that the March 2009 examiner relied to some extent on the incorrect records.  Accordingly, on remand, the incorrect records should be removed from the claims file and an additional attempt should be made to obtain the correct records from the private provider.  In any event, a new opinion should be obtained that is untainted by possible consideration of the records of another individual.  

Accordingly, the case is REMANDED for the following action:

1.  Remove and properly dispose of records in the claims file pertaining to another individual with the same name as the Veteran.  These records were submitted by the Veteran's private physician, Dr. Nicholas Pecorelli.  Also attempt to obtain the correct records from Dr. Pecorelli.  

2.  Regardless of whether additional records are obtained from Dr. Pecorelli, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hearing disability.  The relevant documents in the claims file should be made available to the VA examiner.

In addition to reviewing the service treatment records and post-service treatment records, the examiner is asked to consider the Veteran's service in the Infantry and his assertion that he has had problems with his hearing since returning home from service.  

The VA examiner is asked to elicit from the Veteran the details of all hearing complaints since service and currently.  

The VA examiner is asked to conduct any testing deemed necessary and render all appropriate diagnoses pertaining to the Veteran's hearing, and in so doing, to specifically address his claim of hypersensitivity, also described as hyperacusis.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed hearing disability is causally or etiologically related to the Veteran's active service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


